IN THE SUPREME COURT OF THE STATE OF NEVADA


                EMILIO EAVALIO ARENAS,                                 No. 69606
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                           FILED
                IN AND FOR THE COUNTY OF                                 MAR 1 7 2016
                CLARK; AND THE HONORABLE
                ELISSA F. CADISH, DISTRICT JUDGE,
                Respondents,
                and
                THE STATE OF NEVADA,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus seeking the

                dismissal of charges with prejudice or new proceedings before the grand

                jury.

                            "A writ of mandamus is available to compel the performance of

                an act that the law requires as a duty resulting from an office, trust, or

                station or to control an arbitrary or capricious exercise of discretion." Int?

                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008) (footnote omitted); see also NRS 34.160. A writ of

                mandamus will issue only "where there is not a plain, speedy and

                adequate remedy in the ordinary course of law." NRS 34.170. Generally,

                the right to appeal is an adequate remedy in the ordinary course of law

                that will preclude writ relief. Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 224, 88 P.3d 840, 841 (2004).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                   ra()
                             Petitioner raises a number of claims alleging Fourth

                 Amendment violations. We have reviewed the documents submitted in

                 this matter, and we decline to exercise original jurisdiction in this matter.

                 See NRS 34.160; NRS 34.170. If convicted, petitioner may raise these

                 claims in an appeal from a judgment of conviction, and petitioner has not

                 demonstrated that his claims fit the exceptions we have made for purely

                 legal issues, sound judicial economy and administration, or a gross

                 miscarriage of justice, see Salaiscooper v. Eighth Judicial Dist. Court, 117
Nev. 892, 901-02, 34 P.3d 509, 515-16 (2001); Ostman v. Eighth Judicial

                 Dist. Court, 107 Nev. 563, 565, 816 P.2d 458, 459-60 (1991); State v.

                 Babayan, 106 Nev. 155, 176, 787 P.2d 805, 820 (1990).

                             Petitioner also raises several claims challenging the grand

                 jury proceedings. As to petitioner's claim that he was not served with

                 notice of intent to seek an indictment, it does not appear from the

                 documents submitted that petitioner has ever litigated that issue in the

                 district court. While petitioner mentioned former trial counsels' failure to

                 raise the issue in his motion to dismiss counsel, the district court did not

                 consider it in resolving that motion. Because the claim involves a factual

                 issue, whether petitioner or his counsel were served with notice, we

                 decline to consider this claim in the first instance.   See Round Hill Gen.

                 Imp. Dist. v. Newman,      97 Nev. 601, 604, 637 P.2d 534, 536 (1981)

                 (explaining that appellate court is not the appropriate forum in which to

                 address factual issues critical to a writ of mandamus). As to petitioner's

                 claim that the State failed to present exculpatory evidence to the grand

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 jury, it likewise does not appear that this claim was properly presented to

                 or ruled upon by the district court. Moreover, the evidence at issue was

                 not exculpatory as it did not explain away the charges against petitioner.

                 See Ostman, 107 Nev. at 564-65, 816 P.2d at 459; see also NRS 172.145(2).

                 Accordingly, we

                             ORDER the petition DENIED.




                                                               Hardesty


                                                                                          J.
                                                               Saitta


                                                                                          J.
                                                               Pickering




                 cc:   Hon. Elissa F. Cadish, District Judge
                       Emilio Eavalio Arenas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
10) 1947A    e